Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/02/2020, which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/15/2021, 4/01/2021, 5/11/2021, 7/23/2021, 8/21/2021, and 10/142021 comply with the provisions of M.P.E.P 609. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 12/02/2020 has been considered as to the merits.

Drawings
The Drawings filed on 12/02/2020 are objected because fig 1 should be labeled for each element. A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be shown in the drawing. Optionally, applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.83. 37 CFR 1.84(n)(o) .
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,054,277. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recites all the limitations of claims 1-20 of the US Patent. In particular, the US Patent is involved in determining a route from a starting segment to a target segment based on map data of a digital map, adjacent segments to the route are identified, wherein the adjacent segment is a segment of the digital map that intersects the route and is not a route segment, an expected traffic delay is determined for each adjacent segment based on traffic data. The adjacent segments are separated into a multitude of delay groups based on the corresponding expected traffic delays. Delay bloom filters are generated. Each delay bloom filter encodes a map version agnostic identifier for the adjacent segments of one of the multitudes of delay groups. The delay bloom filters and information that identify the route are provided such that a mobile apparatus receives the delay bloom filters and the information identifying the route. Whereas, the claimed invention is involved in determining a route from an origin traversable map element (TME) to a target TME based on map data of a digital map by a network apparatus. Adjacent TMEs are identified to the route, where an adjacent TME is a TME of the digital map that intersects the route and is not a route TME. An expected traffic delay is determined for each TME by the network apparatus based on traffic data. The TME are separated into a set of delay groups based on the corresponding expected traffic delays. Delay encoding data structures are generated, where each delay encoding data structure encodes a map version agnostic identifier.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the claims of the present application to substitute the traversable map element (TME) with segment in order to enable encoding route TME set and decoding routes corresponding to the route in a map version agnostic manner in a bandwidth efficient manner, thereby allowing a mobile apparatus to identify a starting segment and a target segment based on map information/data of a digital map stored by the mobile apparatus and provide the starting and target segments to the server.
Please, the comparison table below 

Application
Patent No.: 11,054,277
1. A method comprising:
determining, by a network apparatus, a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location, the route determined by a network apparatus comprising a processor, a memory storing a version of the digital map, and a communication interface;
identifying, by the network apparatus, adjacent TMEs to the route, wherein an adjacent TME is a TME of the digital map that intersects the route and is not a route TME;
determining, by the network apparatus, an expected traffic delay for each adjacent TME based on traffic data;
separating, by the network apparatus, the adjacent TMEs into a plurality of delay groups based on the corresponding expected traffic delays;
generating, by the network apparatus, delay encoding data structures, wherein each delay encoding data structure encodes a map version agnostic identifier for the adjacent TMEs of one of the plurality of delay groups, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives; and
providing, by the network apparatus, the delay encoding data structures and information identifying the route such that a mobile apparatus receives the delay encoding data structures and the information identifying the route.
1. A method comprising:
determining, by one or more processors, a route from a starting segment to a target segment based on map data of a digital map, the route comprising a list of route segments to be traveled from the starting segment to the target segment, the route determined by a network apparatus comprising a processor, a memory storing a network version of the digital map, and a communication interface;
identifying, by the one or more processors, adjacent segments to the route, wherein an adjacent segment is a segment of the digital map that intersects the route and is not a route segment;
determining, by the one or more processors, an expected traffic delay for each adjacent segment based on traffic data;
separating, by the one or more processors, the adjacent segments into a plurality of delay groups based on the corresponding expected traffic delays;
generating, by the one or more processors, delay bloom filters, wherein each delay bloom filter encodes a map version agnostic identifier for the adjacent segments of one of the plurality of delay groups; and
providing the delay bloom filters and information identifying the route such that a mobile apparatus receives the delay bloom filters and the information identifying the route.




Application
Patent No.: 11,054,277
9. An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
determine a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location;
identify adjacent TMEs to the route, wherein an adjacent TME is a TME of the digital map that intersects the route and is not a route TME;
determine an expected traffic delay for each adjacent TME based on traffic data;
separate the adjacent TMEs into a plurality of delay groups based on the corresponding expected traffic delays;
generate delay encoding data structures, wherein each delay encoding data structure encodes a map version agnostic identifier for the adjacent TMEs of one of the plurality of delay groups, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives; and
provide the delay encoding data structures and information identifying the route such that a mobile apparatus receives the delay encoding data structures and the information identifying the route.
10. An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program instructions and a network version of a digital map, the at least one memory and the computer program instructions configured to, when executed by the at least one processor, cause the apparatus to at least:
determine a route from a starting segment to a target segment based on map data of the digital map, the route comprising a list of route segments to be traveled from the starting segment to the target segment;
identify adjacent segments to the route, wherein an adjacent segment is a segment of the digital map that intersects the route and is not a route segment;
determine an expected traffic delay for each adjacent segment based on traffic data;
separate the adjacent segments into a plurality of delay groups based on the corresponding expected traffic delays;
generate delay bloom filters, wherein each delay bloom filter encodes a map version agnostic identifier for the adjacent segments of one of the plurality of delay groups; and
provide the delay bloom filters and information identifying the route such that a mobile apparatus receives the delay bloom filters and the information identifying the route.



Application
Patent No.: 11,054,277
17. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to:
determine a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location;
identify adjacent TMEs to the route, wherein an adjacent TME is a TME of the digital map that intersects the route and is not a route TME;
determine an expected traffic delay for each adjacent TME based on traffic data;
separate the adjacent TMEs into a plurality of delay groups based on the corresponding expected traffic delays;
generate delay encoding data structures, wherein each delay encoding data structure encodes a map version agnostic identifier for the adjacent TMEs of one of the plurality of delay groups, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives; and
provide the delay encoding data structures and information identifying the route such that a mobile apparatus receives the delay encoding data structures and the information identifying the route.
19. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions portions stored therein, the computer-readable program instructions portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to:
determine a route from a starting segment to a target segment based on map data of the digital map, the route comprising a list of route segments to be traveled from the starting segment to the target segment;
identify adjacent segments to the route, wherein an adjacent segment is a segment of the digital map that intersects the route and is not a route segment;
determine an expected traffic delay for each adjacent segment based on traffic data;
separate the adjacent segments into a plurality of delay groups based on the corresponding expected traffic delays;
generate delay bloom filters, wherein each delay bloom filter encodes a map version agnostic identifier for the adjacent segments of one of the plurality of delay groups; and
provide the delay bloom filters and information identifying the route such that a mobile apparatus receives the delay bloom filters and the information identifying the route.



Claims 2-8, 10-16 and 18-20 are also rejected for incorporating the deficiency of their respective base claims by dependency

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2018/0117396), in view of Maischberger et al., (US 2016/0370192), hereinafter “Maischberger”, and Andersen et al., (US 2016/0003637 A1), hereinafter “Andersen”.
As per claim 1, Lynch discloses a method comprising:
- determining, by a network apparatus, a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location, the route determined by a network apparatus comprising a processor, a memory storing a version of the digital map, and a communication interface (pars. [0045] and [0048], determining whether there is a wall or guard rail along the side of the road segment or a portion thereof for the particular link);
- identifying, by the network apparatus, adjacent TMEs to the route, wherein an adjacent TME is a TME of the digital map that intersects the route and is not a route TME (par. [0045] and [0048], identifying the particular link and an indication of the determination of whether a wall or guard rail is present along the road segment or a portion thereof represented by the particular link);
- determining, by the network apparatus, an expected traffic delay for each adjacent TME based on traffic data (par. [0062] and [0071], determining the time to traverse the route or navigation path);
- separating, by the network apparatus, the adjacent TMEs into a plurality of delay groups based on the corresponding expected traffic delays (par. [0062], assigning computer-executable instructions that are adapted for particular type, make, model, trim package, year and/or the like of vehicle or a particular type of sensor configuration associated with the vehicle apparatus).
However, Lynch fails to disclose discloses determining, by a network apparatus, a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location, the route determined by a network apparatus comprising a processor, a memory storing a version of the digital map, and a communication interface.
Meanwhile, Maischberger discloses determining, by a network apparatus, a route from an origin traversable map element (TME) to a target TME based on map data of a digital map, the route comprising a list of route TMEs to be traveled from the starting location to the target location, the route determined by a network apparatus comprising a processor, a memory storing a version of the digital map, and a communication interface (par. [0007], and [0050]-[0054], determining a navigation route);
identifying, by the network apparatus, adjacent TMEs to the route, wherein an adjacent TME is a TME of the digital map that intersects the route and is not a route TME (par. [0045] and [0008] and [0050]-[0054], identifying corresponding path segments in the map version of the processor for the starting location and the destination location received from the navigation device and whether the sequence of path decisions is compatible with a map version of the navigation device);
generating, by the network apparatus, delay encoding data structures, wherein each delay encoding data structure encodes a map version agnostic identifier for the adjacent TMEs of one of the plurality of delay groups, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives (par. [0007], encode the navigation route with a sequence of path decisions comprising a path decision at each intersection between the starting location and the destination location, each path decision having a pair of values representing a number of outlets at the respective intersection and an outlet to-be-taken at the respective intersection); and
providing, by the network apparatus, the delay encoding data structures and information identifying the route such that a mobile apparatus receives the delay encoding data structures and the information identifying the route (par. [0007], transmit the encoded navigation route to the navigation device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lynch to encode navigation route with sequence of path decisions comprising path decision at each intersection between starting location and destination location, disclosed by Maischberger, in order to provide easier maintenance as limited number of formats of map version is monitored and maintained.
Neither Lynch nor Maischberger discloses expected traffic delay. However, Andersen discloses expected traffic delay (par. [00359], get estimated traffic delay for an event on the same day and time as the expected event so that traffic patterns are similar, if the system is not receiving predicted traffic delay for that day and time. In an embodiment, a first priority would be to get actual real predicted traffic; second would be to get similar traffic predictions for exact day of week and time as the event; third would be to get traffic for same time but different day, if event was less than seven days. The system could also be checking expected traffic delay as the event nears and update the trip calculation accordingly).
Therefore, on having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Lynch and Maischberger to use an expected traffic delay feature as disclosed by Andersen in order to providing improvement in personal tracking and traffic prediction.

As per claim 4, Lynch further discloses wherein generating the delay encoding data structures comprises: accessing map version agnostic information regarding each of the adjacent TMEs (par. [0015]-[0020]); coding the map version agnostic identifier for each of the adjacent TMEs using at least one coding function (par. [0038], computed route is encoded by the encoding algorithm as a sequence of midpoint and z-level data for each of the path segments along the route, wherein the replaces conventional routing instructions that rely on identification (IDs) of the path segments (e.g., the street names or highway numbers of the roads traveled); 
Maischberger discloses generating a map version agnostic identifier for each of the adjacent TMEs (par. [0007] & [0045]); generating a first delay encoding data structure having as members the coded map version agnostic identifiers for each of the adjacent TMEs of a first group of the plurality of delay groups (pars. [0005] and [0044]).

As per claim 5, Lynch further discloses wherein the at least one coding function comprises a hash function configured to receive a salt, the encoding data structure is a subtree data structure, and each level of the subtree data structure is associated with a level-specific salt (par. [0038], computed route is encoded by the encoding algorithm as a sequence of midpoint and z-level data for each of the path segments along the route, wherein the replaces conventional routing instructions that rely on identification (IDs) of the path segments (e.g., the street names or highway numbers of the roads traveled).

As per claim 6, Lynch further discloses wherein generating the delay encoding data structures further comprises: determining if an encoded map version agnostic identifier of a second adjacent TME of a second group of the plurality of delay groups satisfies the first delay encoding data structure (Maischberger discloses par. [0005], provided for decision-based map-agnostic navigation routing, wherein the method comprises receiving a route request, from a navigation device, between a starting location and a destination location); and responsive to determining that the second adjacent TME satisfies the first delay encoding data structure, generating a new first delay encoding data structure having a larger size than the first delay encoding data structure. (Andersen discloses par. [00359]).

As per claim 7, Andersen further discloses wherein adjacent TMEs assigned to a first group of the plurality of delay groups have expected traffic delays within a first range and adjacent TMEs assigned to a second group of the plurality of delay groups have expected traffic delays within a second range, wherein the first and second ranges do not overlap (par. [00359]).

As per claim 8, Lynch discloses generating a route encoding data structure encoding the route, wherein the information identifying the route comprises the route encoding data structure (par. [0038], computed route is encoded by the encoding algorithm as a sequence of midpoint and z-level data for each of the path segments along the route, wherein the replaces conventional routing instructions that rely on identification (IDs) of the path segments (e.g., the street names or highway numbers of the roads traveled)).

As per claims 9, 12-16, claims 9 and 12-16 are apparatuses having instructions for executing the method of claims 1 and 4-8 above. They are rejected under the same rationale.

As per claims 17 and 20, claims 17 and 20 are computer program products having instructions for executing the method of claims 1 and 4-8 above. They are rejected under the same rationale.

Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2018/0117396), in view of Maischberger et al., (US 2016/0370192), hereinafter “Maischberger”, and Andersen et al., (US 2016/0003637 A1), hereinafter “Andersen”, and further in view of Yu et al., (US 2019/0313224), hereinafter “Yu”.
As per claim 2, the combination of Lynch, Maischberger, and Andersen discloses the invention as claimed, except of the Bloom filter.
On the other hand, Yu discloses wherein the encoding data structure is one of a bloom filter or a subtree data structure (par. [0004] and [0039]-[0040], employing an enhanced Bloom Filter and hash function for member identification and version number comparison during a peer-to-peer (P2P) data exchange).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of cited references to use a Bloom filter as disclosed by Yu in order to provide control logic for optimizing data interchange between vehicles during a peer-to-peer (P2P) resource discovery process in an effective manner.

As per claim 3, the combination of Lynch, Maischberger and Yu disclose the invention as claimed. In addition, Yu discloses the wherein the subtree data structure is a prefix hash subtree or a prefix- compressed hash subtree (par. [0004] and [0039]-[0040], employing an enhanced Bloom Filter and hash function for member identification and version number comparison during a peer-to-peer (P2P) data exchange).

As per claims 10-11, claims 10-11 are apparatuses having instructions for executing the method of claims 2-3 above. They are rejected under the same rationale.

As per claims 18-19, claims 18-19 are computer program products having instructions for executing the method of claims 2-3 above. They are rejected under the same rationale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165